Title: To James Madison from James Monroe, 4 August 1812
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Augt. 4. 1812
We arrived here on sunday last, & had the good fortune to meet Mr Hay & our daughter on their way to the springs. Mrs. Monroe had intended to accompany them there, but will remain here, with the younger part, being not far from indisposition, & too much fatigued to pursue the journey. We took the Dumfries route, & breakfastd at Lansdowne’s, the worst house we ever saw. The upper route by Fauquier cthouse is far preferable to this. I intend to set out back, the beginning of the ensuing week.
We hear nothing certain of Com: Rogers, & the accounts of the affair at Baltimore still leave it in much obscurity. However much to be regretted & censur’d popular movments of this kind always are, nothing can be said in favor of a party organised for the purpose of its combating the mob, unknown to the law, equally in defiance of it, and which could not fail, by the excitment it was sure to produce, to bring on the contest. Mobs however must be prevented, & the punishment even of such men as the Editors of that paper must be inflicted by law, not mob movments. It would do credit to the Executi⟨ve⟩ of Maryland to reestablish that paper, and the credit wod. be in proportion to its past & future excesses. I fear that if some distinguished effort is not made, in favor of the authority of the law, there is danger of a civil war, which may undermine our free system of govt. I am dear Sir very sincerely & respectfully your friend.
Jas Monroe
